Mr. Justice TrUjNKEY:
Dissenting opinion,
I shall only indicate the ground of dissent.
This decree restrains the appellant from entering upon or in anywise interfering with the property of the appellee, situate between Forty-third and Forty-seventh streets, and from entering upon, working upon, or in anywise interfering with any property of the appellee between Thirty-ninth and Fortieth streets, and on the south side of low-water mark. It absolutely restrains the appellant from entering upon any part of said land to locate its road. It denies the appellant’s right, even upon payment of damages or giving security therefor. The bill prayed for such decree. It denied the appellant’s, right to enter at all. The opinion of the court below shows the decree was intended to deny the right. That decree is now affirmed, and it matters not whether the location ’ of the route was shifted after the filing of the bill, for the entry anywhere is restrained.
In this case the testimony clearly shows, and it was so found by the master, that there is ample room next the river where the appellant could lay its tracks without material injury to the property of the appellee. The inconvenience to and cost of changes by the appellee could be compensated in damages. The prudent appropriation of a parcel of land, extending from low-water mark on the river to the hillside, by the appellant, the whole of which land is not necessary for the uses of its road, ought not to bar the construction of another railway in, the valley by a company subsequently chartered.